                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                             NO . 4 :1 7- CR-00024 -H

UNITED STATES OF AMERICA

               v.

DARIUS COTY WHITAKER

                                   ORDER OF FORFEITURE

       WHEREAS ,       pursuant     to     the   entry     of   a    Memorandum      of   Plea

Agreement       by     the     defendant    on       December   7,    2017 ,   and   further

evidence of record as presented by the Government , the Court finds

that the following property is hereby forfeitable pursuant to 18

U. S. C . § 92 4 ( d) ( 1) ,   made applicable to thi s proceeding by virtue

of 28 U.S . C . § 246l(c) , as a firearm and ammunition used in knowing

violations of 18 U. S . C . § 924(c) , to wit :

        (a)    Rock Island Armory , . 38 caliber revolver , bearing serial

number RIA1357383 , and

        (b)    Any and all related ammunition ;

       AND WHEREAS , by virtue of said Memorandum of Plea Agreement ,

the United States is now entitled to possession of said personal

property , pursuant to Fed . R . Cr i m. P . 32 . 2 (b) (3) ;

       It is hereby ORDERED , ADJUDGED and DECREED :

       1.      Tha t   based upon the Memorandum of Plea Agreement as to

the defendant , the United States is hereby authorized to seize the

                                                 1
above-stated personal property, and it is hereby forfeited to the

United States for disposition in accordance with t h e law , including

destruction ,   as   allowed   by    Fed .    R.    Crim .    P.     32. 2 (b) ( 3) .   In

accordance with Fed . R . Crim . P.          32 . 2 (b) ( 4) (A) ,   this Order shall

be final as to the defendant upon entry .

     2.    That upon sentencing and issuance of the Judgment and

Commitment Or der, the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment , as required by Fed . R . Crim . P . 32 .2 (b) (4) (B) .

     The Clerk is hereby directed to send copies of this Order

to all counse l of record .
                                ~
     SO ORDERED .    This   ~       day of February 2019 .




                                        2
